 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify theRegional Director for the Second Region, in writing, within 20daysfrom the receipt of thisTrialExaminer'sDecision and Recommended Order,what steps he has taken tocomplytherewith.2It is further recommended that,unless on or before20 daysfrom the receipt ofthisDecisionnand Recommended Order Respondent notifies the aforesaid RegionalDirector,in writing,that he will comply with the foregoing Recommended Order,the NationalLaborRelations Board issue an order requiring him to take such action.2In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a RecommendedOrder of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policiesof the National LaborRelationsAct, we herebynotify our employees that:WE WILL NOTinterfere with,restrain,or coerce employees in the exerciseof their right to engage in concerted activitiesfor the purpose of collectivebargaining or other mutualaid or protection,either by threatening employeeswith reprisals or by granting them benefits to abandon TeamstersLocal 295,or any other labororganization.WE WILL NOToffer orcontributeassistance and support to InternationalProduction,Service and Sales Employees'Union 422, or any other labororganizationof ouremployees,or otherwise interfere with the representationof ouremployeesthrougha labor organizationof their own choice.WE WILL NOTin any like or related manner interferewith,restrain,orcoerce our employees in the exercise of their rights guaranteedby Section 7of the Act,except to the extent that suchrightsmay be affected byan agree-ment requiring membership in a labor organization as a conditionof employ-ment as authorized in Section8 (a) (3) of the Act,asmodifiedby the Labor-Management Reporting and DisclosureAct of 1959.All our employeesare free to become or remain,or to refrain from becoming orremaining,members of the above-named labor organization,or any other labororganization,except to the extent above stated.HOME CARE PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain postedfor 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectlywith the Board's RegionalOffice, FifthFloor,Squibb Building,745 Fifth Avenue, New York, New York, Telephone No.751-5500, if they have any question concerning this notice or compliance with itsprovisions.Tele-Trip Company, Inc.andInsurance Workers InternationalUnion,AFL-CIO.Case No. 5-CA-2435.March 6, 1961DECISION AND ORDEROn October 28, 1963, Trial Examiner George A. Downing issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act and recommending that itcease and desist therefrom and take certain affirmative action, as set146 NLRB No. 27. TELE-TRIP COMPANY, INC.277forth in the attached Decision.Thereafter, the Respondent filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3 ('b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.''The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National LaborRelationsBoard hereby ordersthat Respondent, Tele-Trip Company, Inc., its officers,agents, successors,and assigns,shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat.163, 73 Stat.519), was heard before Trial ExaminerGeorge A. Downing in Washington,D.C., on August 26 and 27,1963,pursuant todue notice.The complaint,issued on June 25, 1963,by the General Counsel ofthe National Labor Relations Board on ia charge dated April 29, 1963, alleged thatRespondent engaged in unfair labor practices proscribed by Section 8(a) (1) and (3)of theAct by certainspecified acts of interference,restraint,and coercion(i.e., inter-rogations and grants of economic benefits)and by dischargingShelbyDaniel andLoisPetti on March 28, 1963, because of their union membership and activities.Respondent answered,denying the unfair labor practices as alleged.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent,a Delaware corporation,with its principal office in Washington, D.C.,is engaged in the sale of travel insurance in various States of the United States.Its gross annual business exceeds$500,000,of which more than $50,000 is doneoutside the District of Columbia and the Commonwealth of Virginia.Respondentis therefore engaged in commerce within the meaning of Section 2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Union is a labor organization within the meaning of Section 2(5) ofthe Act.M. THE UNFAIR LABOR PRACTICESA. Introduction and issuesRespondent operates,under the management of Samuel Irby,sales booths in theWashington area at the city terminal at 12th and K Streets,NW., and at the Wash-ington National Airport(National)and the Dulles International Airport(Dulles), 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth in Virginia.The conduct which the General Counsel complains of followedhardupon certain organizational activities among Respondent'sbooth sales repre-sentatives at National, and it was confined to that airport except to the extent thatEileen J. Casteel, of the staff at Dulles, became involved.Under date of March 27, the Union wrote Irbyclaimingrepresentative statusatNational and requesting recognition and bargaining; and on March 29, it fileda representation petition with the Regional Office in Baltimore seeking a unit con-fined to thesalesrepresentatives at National.A representation hearing was heldon April 22, with Respondent taking the position that the three locations in theWashington area would constitute the appropriate unit.Further proceedings inthat case were suspended indefinitely upon the filing of the unfair labor practicecharge in the present case on April 30.The issues here are concerned with certain interrogations allegedly made byCasteel,whose supervisory status is also in issue, with the alleged discriminatorydischarges of Lois Petti ad Shelby Daniel on the morning of March 28, and withthe contemporaneous granting of wage increases to other employees.Respondentcontends that its decision to take the foregoing actions was made on March 27, be-fore receipt of the Union's demand for recognition; that Petti and Daniel wereterminated because they were low producers, saleswise; and that increases weregiven to others, whom Respondent considered deserving of them, for the purposeof stimulating sales.As the issue of knowledge of union activities revolves around what Casteellearned and the nature of her connection with Respondent, we begin appropriatelywith the evidence bearing upon her supervisory status.B. Casteel's supervisory statusEileen J. Casteel, one of the sales representatives at National, was chosen byManager Irby to act as supervisor at Dulles when it opened on November 19, 1962.Though Casteel thereafter spent the bulk of her time in a booth selling insurancelike the other booth sales representatives, she also engaged in substantial super-vision of the other employees.Though there was some conflict in testimony as towhether Casteel, on her own initiative, actually hired, discharged, and disciplinedemployees, and though there were other facets of the evidence which pointed bothto supervisory status and to lack of it, I find that the more significant and mostpersuasive factors, adduced by undisputed testimony, preponderated heavily on theside of supervisory status.Without attempting to catalogue all the various factorswhich support that finding, and without overlooking any which mightsuggest,contrariwise, that Casteel's supervision was of a routine nature, I shall set forthbriefly the factors which have persuaded me and which outweigh heavily those whichpoint in the opposite direction.Except for brief visits by Irby, Casteel was Respondent'sonlyrepresentativeatDulles, in relation to its employees or otherwise, and all orders and directionsto the booth sales representatives were given by Casteel.1 As supervisor, Casteel wasresponsible for the appearance and conduct of Respondent's personnel (three girls,plus herself).She interviewed applicants for employment, took applications fromthem, and informed them of the probabilities of employment. She also screenedapplicants for Irby and made recommendations to him, particularly as to ap-pearance, which Respondent considered to be the factor of prime importance inattracting customers to the counters. - Furthermore, Irby admitted that he was notalways able himself to interview the applicants for employment at Dulles and thatin those cases he relied solely on Casteel's recommendations concerning that primefactor.Irby also acknowledged his testimony at the representation hearing that in twocases which "required immediate action" Casteel made judgments involving discipli-nary action and later told him about them, and that Casteel was not exceeding herauthority when she did so; and, testifying at the present hearing, Irby added thatCasteel could assume she had the immediate authority to take disciplinary action ifhe were not available.1 Janet Rust's testimony was undenied that she took all her orders from Casteel ; andthere was no evidence that Irby himself gave orders or directions to any of the employees.Although Irhy's visits were frequent when Dulles first opened, they were of brief dura-tion of some 30 minutes or so, three or four times a week, but they later lessened in fre-quency.As Irby admitted spending some 01/ hours a day at National, little timeremained for visiting the city terminal and Dulles, and as his driving time, one way, toDulles was 40 minutes, his visits there were necessarily of brief duration. TELE-TRIP COMPANY, INC.279Casteel also attended meetings for supervisors only in Irby'soffice at National;she made visits to Respondents downtown(home)offices, to deliver policies, forexample;she could go there on her own initiative without consulting Irby; and shewas the only one of Respondent's employees who made such visits to the downtownoffices.Casteel's duties also required her to report to Irby on the job performances of the,thoughIrby had the authority to grant increases,and she was also required to report toIrbyon the conduct of the employees which in her opinion merited disciplinaryaction,probation,or discharge.Though Irby set up the working schedules andmade the changes in them,he did not do so without consulting Casteel,who in-formed the employees of the changes and who also gave prior approval in caseswhere one girl might wish to change shift hours with another or to take time off.Casteel also received from the other girls their daily records of sales, checked themfor accuracy,called attention to errors,and handled the corrections.Casteel was paid a salary of$410 a month(plus the usual commission received byall employees on sales),while the other employees at Dulles were paid at an hourlyrate of $1.75.Figured on the basis of a 40-hour week, that rate yielded monthlycompensation of approximately$300.Thus Casteel's salary exceeded by more than35 percent the hourly wages of the other employees at Dulles(none of whomqualified for the $2 rate which became applicable after 6 months of employment).Finally, it is noteworthy(as found in the next section)thatitwas to Casteelthat Respondent turned in seeking to obtain from employees at National reportson the shortcomings of Irby's supervision which were causing the union activitiesthere.C.Union activities;interrogation and knowledgeLois Petti and Shelby Daniel were the leaders in the organizational activities whichbegan in mid-February.Theypassed out authorization cards, solicited signatures,and held meetings of employees,the first being on March 12.Though those ac-tivities took place away from the terminal,there is no dispute that as early asMarch 22, Respondent learned of them through Casteel, though the testimony isin some conflict as to the exact scope of Casteel's knowledge.Mary F. Jenkins testified that on the Friday (March 22) before Petti and Danielwere discharged, Casteel called her and informed her that she (Casteel) had re-ported to the executives of the Company at the downtown offices the union activitiesatNational and that she had given those executives the names of Lois Petti andShelby Daniel, and she requested Jenkins to give her the name of the third partywho was involved in the union activity.When Jenkins disclaimed knowledge of, orconnection with, the union activities, Casteel requested her to write a letter forCasteel to take to the home offices on Monday in the form of a complaint concern-ing conditions at National and, specifically, concerning what it was that Irby did ordid not do that was causing ,the union activity.Casteel also asked Jenkins to haveMrs. Cook, a fellow employee, write a similar letter.Casteel also told Jenkins thatif the employees were to have a union, wages would be lowered, working conditionsCasteel called Jenkins again at home the next day, and Jenkins informed Casteelthat she had not written a letter because she did not want to be a part of anythingof that kind.Casteel agreed with Jenkins that she was right not to do so, butcontinued with a further discussion of the disadvantages of the Union, i.e., thatprivileges would be taken away and salaries would be lowered.Though admitting the conversation with Jenkins and the fact that it concernedthe Union, Casteel testified that she did not recall "too much" of it, and that shewas "very hazy on what the conversation was, only as to what [Jenkins] may havetestified to here."Casteel testified that while passingthrough National on apersonal trip, she had been informed by several of Respondent's employees thatsomeone had started organizational activities there; that not being sure that thoserumors were true, she called Jenkins and "probably" asked her what was going onand what Jenkins knew about it.Although Casteel denied that she mentioned thenames of Petti and Daniel,she did not deny Jenkins' testimony concerning therequested letters, did not deny that she had reported at the home offices the rumorsconcerning a union,and in fact admitted that she had made such reports toPresident Eugene Brady and to Vice President Lemon.As is seen,Casteel's admissions alone went far to confirm Jenkins' testimony,leaving little in question on the credibility issue.When those admissions arecoupled with her further admittedhazinessand inability to recall and with her 280DECISIONSOF NATIONALLABOR RELATIONS BOARDfailure to deny significant portions of Jenkins' testimony (e.g., her request for lettersof complaint about Irby to be delivered to the home office); 2 there is even scanterbasis for accepting her ,testimony over Jenkins'.Aside from the foregoing, Brady admitted that Casteel had informed him duringa visit to the home offices of the rumors of organizational activities at NationalAirport; and he, Cruze, and Irby admitted further that the matter was adverted tocasually during their conference on March 27, when decision was reached to makethe discharges and to grant the wageincreases..I therefore fully credit Jenkins' testimony over Casteel's, and I find that Casteel,in fact, informed Jenkins that she had reported to the home office on the leadershipof Petti and Daniel in the union activities, that she requested Jenkins to furnishher with thename ofa third participant, and that she warned Jenkins of the reprisalsto be expected if the employees had a union.I therefore conclude and find that Respondent had knowledge of the union activi-ties acquired by Casteel during the course of her interrogation of Jenkins and thather warnings and statements to Jenkins may be consideredin determiningRespond-ent'smotivationin dischargingPetti and Daniel.Montgomery Ward & Company,Incorporated,115 NLRB 645, 648, enfd. 242 F. 2d 497 (C.A. 2).D. The dischargesShelby Daniel was employed as a booth sales representative in December 1960,and Lois Petti in October 1961.Pettiworked a full regular shift throughout heremployment.Daniel began on full time, changed to part time for a year, was puton "double coverage" 3 after a reduction in force in February 1962, and was re-turned to her full-timeshift a few weeks before her discharge.Both girls hadsurvived a drastic layoff in February 1962, when Respondent terminated one-thirdof its staff,releasingthosewho were the lowest producers and the newest em-ployees.Manager Irby had also shown further consideration for them a scantfew days before their discharge by offering to let Petti take time off to move intoa new apartment and by offering to let Daniel work overtime because of her hus-band's employment situation.Petti testified that on the morning of March 28, Irby called her on the telephonearound 9:15 a.m. (she went on duty at 6 a.m.) and asked her to come to hisoffice right away.He there informed her that he had some bad news and thathe would have to let her go because her average had been constantly just "average"or below and that she was not producing on her short-term sales.When sheinquired why it had taken him 11/2 years to find that out, Irby replied that the Com-pany had been doing so well it could afford to ride along with slow people. On herfurther inquiry, Irby added that he hadno complaintsfrom customers about her,and had none himself, and that she had always done what was expected of her.Following some discussion of the fairness of the "average" which was expected,Irby informed Petti that she would be given 2 weeks' severance pay and would bepaid for her vacation up to that time and for the remainder of that day.Petti testified further that she had never been put on probation; that Irby hadnever spoken to her before in line of criticism or complaint; that he never warnedher aboutlow sales;and that though she attendeda sales meeting inMarch, Irbywarned no one at thattimeabout their low averages and said nothing about dis-charging those who were low insales.4She testified that the lastsales averageswhich the Company posted were in February, when short-term sales were posted,and that on that listshe rankedfourth from the bottom and that below her, inorder,were Shelby Daniel, Mary Jenkins, and Elsbeth Fellmer, the last two ofwhom were still in Respondent's employ at the time of the hearing.2That failure to deny left without significance Respondent's attempted impeachment ofJenkins by her prior statement to the Board,which Jenkins admitted did not contain areferenceto therequested letters.Furthermore,Jenkins explained credibly that theomission was due to the fact that she answered only such questions as were put to her,contributing nothing of her own to the statement,and that the Board's representativehad not questioned her about the letters.Jenkins testified,however, thatshe reported toPetti that Casteel had informed on the union activities.Jenkins' situation at the time isconsidered furtherinfra.3During the busiest hours of the day,two girls were frequently assigned to work fromthe same sales booth.41rby made no claim that he issued any warning at that time (as he did before the1962 layoff),testifying only that he "emphasized"that the Company could not afford tocarry those who were not producing or "carrying their weight." TELE-TRIP COMPANY, INC.281Shelby Daniel testified that she was at home in bed on March 28, her day off(as was also March 29), when Irby called her around 9:30 a.m., and asked herto come in right away because something very important had come up.ThoughDaniel endeavored to beg off, Irby insisted that she come in because the matterwas very important and would take just a few minutes.When Daniel arrived,Irby told her he had bad news for her, that the Company had not been doing "sowell," and that it was going to lay off or terminate the "lowest people."WhenDaniel asked if she were the only one, Irby replied that everyone who could notsell"average" or above were being terminated.Daniel endeavored to compareher record with one of the other girls, but Irby refused to discuss others.WhenDaniel asked if it had taken Irby 3 years to find out she could not sell, he repliedthat before that time the Company.had enough money to pay the lowest sales girls.Daniel also testified that she had never been put on probation, that Irby had neverwarned her she would be terminated if her sales average did not improve, andnever told her she had better improve, but on the contrary had always complimentedher because of her .willingness to work whenever he asked her.On occasions ofprior terminations, Irby had also asked her whether she knew of anyone whowould come in ad work and do as well as she had done. Daniel testified furtherthat her own ranking on the February sales averages, as posted, was third from thebottom and that that was the last posting of averages which was made.Both Petti and Daniel testified that in February 1962, Irby terminated some 7or 8 of 22 employees but that that action was taken only after a sales meeting inJanuary at which Irby informed the staff that a layoff would be made and warnedthat those with the lowest averages would be terminated.5Finally, both of themadmitted that in applying for unemployment compensation in Virginia, they specifiedas the cause of termination the same cause as Respondent had assigned to them.Irby's testimony was not in substantial conflict with that of Petti and Daniel con-cerning the actual discharge interviews.He testified he told both of them that be-cause of their continued low production, he had no alternative but to release thembecause production was off at National and the Company could not carry anyonewho was not producing.He informed them they would be given 2 weeks' severancepay to absorb any balance they owed on their uniforms. Irby admitted that he hadnever warned either of them about their sales production, explaining that com-pany sales prior to 1963 were good and that no situation had arisen before likethe one in March.Irby testified that Petti's average was the lowest at the time, that Mary Jenkins'was the next lowest, and that Daniel was next above her, though there was verylittle difference in the three of them, and that Petti and Daniel were in error in theirtestimony as to their standing.On inquiry from me, Respondent agreed to pro-duce the posted averages to which Petti and Daniel testified, but was thereafterunable to locate the posted copy.One of the tables which it prepared for the hear-ing, however, covering short-term sales for the period from February 16 to 28,showed their relative standing to be substantially as they testified.Seeinfra.Thus Petti and Daniel were shown as in a tie for third and fourth places fromthe bottom, with Elsbeth Fellmer below them, and with Mary Jenkins in last place.E. The Jenkins' "probation"Mary Jenkins was employed on December 1, 1960. She was not, so far as theevidence showed, an adherent to the Union nor involved in any way in the unionactivities .6On March 28, Irby handed Jenkins a letter which informed her, in part, thatupon analysis of the sales records her sales were found below average and that:Due to the low sales position you have occupied on our staff, we must determineif your sales ability is such as to occupy a higher position on our staff.There-fore, we are affording you a period of time (thirty days) to improve upon yoursales, during which time we will render our assistance.At the end of thethirty day period we will again analyze your efforts to determine what courseof action to follow at that time.5 Though Petti and Daniel testified that those who were ultimately selected were givena further 2 weeks' notice, Irby explained credibly that he gave them 2 weeks' severancepay, as he did in the case of Petti and Daniel.eThe only reference in the record to any connection which Jenkins may have had withthe Union was the inclusion by Casteel of Jenkins' name among those to whom the rumorsof union activities extended,,but Casteel testified that "Everybody's name was mentioned." 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDJenkins testified that when Irby handed her the letter he told her to read it andthen to forget about it and that "in about 30 days we will come up with a littleraise for you."At the end of 30 days Jenkins mentioned the matter, and Irbyinformed her the request had been sent in to Vice President Cruze. She ultimatelygot the raise, which, when received, was retroactive to July 1. In the meantime,on May 6 Irby handed Jenkins a letter which recited certain improvements in hersales record and which released her from her probationary period.Sometime later,Jenkins was also selected by Irby to work in his office, although she still continuedto spend 3 hours a day in selling.Irby testified that he informed Jenkins when he handed her the first letter thathe had no alternative but to place her on probation because of her low production.He denied telling her to forget about the letter and denied referring to a raiseat the end of 30 days.Respondent attacks Jenkins' credibility, pointing to the fact that she did notreceive the alleged promised raise until long after the expiration of her probationaryperiod and that her statement to the Board contained nothing concerning Irby'sconversation when he handed her the letter of probation.As to the first item, the point which is of greatest significance is that the timespecified for the promised raise happened to coincide with the filing of the unfairlabor practice charge, which specifically included a charge that Respondent had"made unilateral changes in compensation and working conditions."As for herstatement,Jenkins explained credibly that the Board's representative asked her noquestions about Irby, that she answered only questions which were put to her, andthat she contributed nothing of her own to the statement. See footnote2, supra.Jenkins' situation at the time was typical of one who finds himself caught "in themiddle" between fellow employees engaged in organizational activities and an em-ployer who was favorably disposed toward her but whose disposition toward unionactivitieswas one of restraint and coercion.Though Jenkins' sympathies lay atleast in part with those who were leading the activities, as disclosed by her reportto Petti that Casteel had informed to the home offices, she enjoyed simultaneouslya measure of trust and confidence on management's part, as disclosed by the natureof Respondent's solicitation of her assistance to combat the union activities andby her selection for retention over employees with better records than hers.Fur-thermore, Irby showed a continuing trust and confidence in Jenkins by selectingher to perform duties in his office.Finally, there was nothing about Jenkins' demeanor or manner of testifyingwhich indicated that she was not telling the truth.Though she answered freelyand without hesitation, she again confined her answers to the questions which wereput and again volunteered nothing on her own. Indeed, most of the significantcircumstances in the case, including Respondent's own manifestations of confidence,tended to corroborate her. See the enumeration of factors set out, seriatim,infra.As I found Jenkins to be a wholly truthful witness, I credit her testimony over thatof Irby, who was at times evasive and whose explanations were confusing and attimes self-refuting (e.g., his leisurely handling of the 1962 layoff in contrast withhis pretended assumption of the role of the hard-hearted: employer to explain hisprecipitate discharge of Petti and Daniel).F. The wage increasesBy letters written and mailed by President Brady on the afternoon of March27, 11 employees at National and 1 at the city terminal were informed of wageincreases to become effective as of April 1.A typical letter is set forth in thefootnote below.?Eight of those at National were raised from $2 to $2.10 per hour,and three who had completed their first 6 months' employment were raised fromaThe letter reads as follows:Nothing gives me greater pleasure than granting a pay increase to an employeewhose performance and production warrants it.Our annual analysis of sales performance has now been completed and effectiveApril 1, 1963, your hourly base pay will be increased to [$2.101 an hour in recogni-tion of your continuing improvement.We will continue to watch your performance carefullyCongratulations on a jobwell done, and the part you have played in making Tele-Trip the leading salesorganization in the air travel insurance industry!" TELE-TRIP COMPANY, INC.283theminimumof $1.75per hour to$2.Manager Irby's salary was raised simul-taneouslyfrom $550a monthto $585 a month.G. Respondent's affirmative defensesRespondent's affirmative case in defense of the discharges and the granting ofbenefits rested on testimony by Brady, Cruze, and Irby and on certain tabulationswhich it compiled from its records in preparation for the hearing.The testimonymay be summarized as follows:Sales at National had been lagging for some time below 1962 sales despite thefact that air traffic had increased at that terminal, and Brady and Craze had beencriticalof Irby about his production there.There semimonthlysalesreport forthe first half of March, which reached Brady and Cruze around March 25, showedthat the lag was continuing.Deciding that something had to be done quickly, theydirected Irby to meet with them on March 27, and during a luncheonmeeting onthat day, lasting some 2 or 21/2 hours, they reviewed "the entire gamut" of thefactors influencing the operation at National.Those included among other thingsthe location of booths, the manner generally in which the girls were performingtheir duties,and the job performance and selling capacities of the entire roster ofpersonnel.The decision was reached that the"weak sisters"would have to go and that theywould be replaced with others who might possibly do a better job.The four lowestproducers were identified during the discussions as Jenkins,Petti,Daniel, andCarmel (Candy) Cunningham.Though Cunningham was new and already onprobationat the time, those facts were considered (curiosuly enough, when comparedwith the criteria applied in 1962) as eliminating her from consideration and asnarrowing the matter down to the other three.On Irby's representation that he could not afford to terminate three employees atthe time, Brady and Craze left it up to Irby to decide who were the two low pro-ducers, after "removing all extraneous factors." Irby testified that as there was nota great deal of difference between the sales records of the three, he chose to retainJenkins over Petti and Daniel because of her large family (five children) and becausehe felt that she could improve.Though Brady testified that so far as he could recall the timing of the dischargeswas not discussed nor the question whether it should be done as soon as possible,Irby testified that it is "a matter of course" with him when he makes up his mind tosever a relationship to do so immediately, the same day, and that he could not recallever letting anyone finish a shift once he decided to release him.The discussion also extended to the question whether a wage increase should begiven to stimulate sales.The current ceiling of $2 an hour had been in effect foralmost 2 years, and Irby had been recommending for some time that it should beraised.Irbyrenewed his suggestion,arguing that a "nominal"wage increase mightprove to bean incentive for increasing production.Brady and. Cruze agreed, anditwas decided that the personnel at all three of Washington locations would beconsidered.Thereafter Brady wrote and mailed out on that afternoon letters to 12 employees(11 at National and 1 at the city terminal) as set forth under sectionF, supra.No increase was given to any of the employees at Dulles as none had been employedfor 6 months.A second employee at the city terminal was not raised as she hadreceived an increase in January 1963.At National,Jenkins was not raised becauseshe was "one of the low volume producers," and Cunningham was not raised becauseshe was on probation.The matter of Irby's increase was not discussed at the meeting, but was decidedupon later by Brady and Cruze. Brady informed him of the increase also by letter,written and mailed on March 27, which stated in part that Respondent was anticipat-ing his "full concentration in increasing production in the three areas now under (his)supervision."Brady, Cruze,and Irby agreed that the subject of rumors concerningunion activities was referred to during the meeting, but that it was mentionedvery briefly.Brady testified for example that he asked Irby what he had heardabout any union organization and that Irby replied he knew nothing about it.Irby's testimony was to similar effect,though he added that Brady and/or Cruzestated they had received some word that there was (union)contactmade withpersonnel.All three of them testified that the matter of the union activities didnot enter into the decision either to make the discharges or to grant the increases. 284DECISIONSOF NATIONAL LABORRELATIONS BOARDRespondent prepared from its records,in preparation for the hearing,certaintables which showed the relative standing of its employees for the periods and underthe headings shown by the tabulations below.Those tables showed the four bottomproducers to be,in descending order, as follows:Individual averagesShort-term salesT16AV averagesT18-Percent to gross 88/16-88/632116-88/631/11/15/64111-81115163-BridtCoeShelby DaniellCarmel CunninghamShelby DanielgeTleShelby DanielLois PettiJJShelby DanielSandra CookAmelia SmithElsbeth FellmerMary JenkinsMary JenkinsLois PettiMary JenkinsLois PettiLois PettiAs is seen,the standings in the second column accord closely with the testimonyof Petti and Daniel concerning the averages of February sales which they sawposted,and there was no claim that any of the other tables were posted.Respondent also introduced another table which showed that it had given in thefirst 3 months of 1962,7, 16, and 13 increases,respectively,as compared with 8, 7,and 29 for the first 3 months of 1963.H. Concluding findingsI conclude,and find initially that by Casteel's interrogation of Jenkins concerningthe identity of those leading the union acitvities,by informing Jenkins that shehad reported to Respondent's executive officers the names of two of the leaders,and by warning Jenkins that wages would be lowered,privileges taken away,andworking conditions changed if the employees were to have a union,Respondentinterferedwith,restrained, and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act.Turning now to the discharges and the granting of the wage increases,both actionswere the result of a single conference and of a single decision and were defended onthe same basis.The same body of evidence(including Casteel's conduct) is, there-fore,applicable and is to be considered as determinative on the vital issue ofmotivation.In its entirety,the evidence makes out an unfair labor practice case of the classictype,but an outstanding one in that it is saturated with an overwhelming array offactors which are commonly held to be demonstrative of discriminatory and coercivecontent,but which are generally found in considerably lesser number and degreeof concentration in the conventional case of its type.Among those factors are thefollowing:1.The suspicious timing of Respondent's action,at the climax of the organizationalactivities and on the eve of receipt of the Union's request for recognition.2.The unerring selection of the two leaders in the organizational activities.3. The failure to give any warning whatsoever to employees of long standing and ofprior unblemished records either of impending discharge or that improvement wasexpected of them(cf. the disparate treatment accorded to Jenkins).4. The headlong haste with which Respondent effected both the discharges and thewage increases.95.The coincidence supplied by Casteel's reports to the executive officers, hersolicitation of employee assistance to combat the organizational activities, and herwarnings concerning untoward results to follow therefrom.8The T16 and T18 sales together accounted for 95 percent of Respondent's business.8The discharges were made in the middle of a pay period,in the middle of a workweek,in the middle of a workday,and in one case by calling the employee to come in fromhome in the first of her 2 days off. Irby's pretended assumption of a "hard-boiled"attitude was exposed by undisputed evidence that he was considerate of his employees.As for the wage increase, Brady offered no explanation as to how, after a luncheon con-ference lasting some 2 or 2% hours, he was able to get back to his office and dash off andmail letters to a dozen employees. Indeed, Respondent's precipitate action seemed in--dicative of a desire to beat some expected deadline. TELE-TRIP COMPANY, INC.2856.The lack of urgency demonstrated by the reasons which Respondent assignedfor its actions.The lag ofsaleswas neither something that Respondent suddenlydiscovered nor something which requires immediate discharges.io7.The striking contrast furnished by the leisurely handling of the much `moredrastic 1962 layoff.8.Respondent's claim that the sales records of Petti and Daniel were "consistentlylow" was disproved by its retention of them at the time of the 1962 layoff when salesproduction was one of the two determinative criteria.Petti also then escaped, in-explicably, application to her of the newness of employment factor, though she hadbeen working only 4 months.9. The failure to apply the 1962 criteria in making what was again essentially areduction in force for economic reasons.By representing that it was "overstaffed"in 1962, whereas "sales were lagging" in 1963, Respondent sought to stress a dis-tinctionwhich was without real significance, for both created the same type ofeconomic situation which would ordinarily call for the same type of personnel action,i.e., a reduction in force.10.The curious selection for retention over the leaders in the union activities ofits two newest employees, whosesalesrecords were as bad or worse and one ofwhom was on probation for misconduct.11.The significant retention of the employee (Jenkins) whose assistance Re-spondent had sought to combat the organizational activities and whose sales recordwas also as bad or worse than Petti's and Daniel's.12. The phony probation letter delivered .to Jenkins with assurance that it meantnothing and that she was instead to receive a reward.The factors marshalled above make out a conclusivecase,pointing to their ownineluctable conclusion without need for extended analysis or attenuated discussionof conclusions.They plainly established that Respondent's conduct was motivated bya desire to restrain and coerce its employees from engagingin unionactivities and,by discharging the leaders, to discourage union membership.Respondent's affirma-tive case was overwhelmed by the cumulative force of. those factors.The result isunaffected even though it be assumed that management could properly decideto take action to stimulate sales and that it could choose a layoff and a wage in-crease as proper instruments to that end, for the entire evidence plainly showed thatRespondent actedwhenitdid and made thechoicesfor layoff which it did becauseof its desire to thwart the organizational activities.Some further discussion is necessary, however, of the question whether the grant-ing of the wage increases was violative of the Act.It is immaterial that the wage raise was a benefit, rather than a reprisal, for it iswell established that "[I]nterferenceisno lessinterference because it is ac-complished throughallurementsrather than coercion."Western Cartridge Com-pany v. N.L.R.B.,134 F. 2d 240, 244 (C.A. 7). Furthermore, the evidence showedherethat Respondent deliberately resorted to the "stick and carrot" treatment, si-multaneously offering the enticement of the wage raises while it was hastily dis-charging the leaders of the union activities and was warning the employees throughCasteel that wages would be lowered and privileges taken away if they were to have aunion.Consequently, it is without moment that Respondent put the increases intoeffect without making them conditional upon abandoning union activities and withoutmaking either an explicit threat or promise, for both were transparently implicit inthe circumstances.As I conclude and find that the wage raises were given forthe purpose of thwarting self-organization, "it makes no difference that `no stringswere attached to the offer, and no threats [were made] to withdraw benefits if theemployees persistedin supporting the union'."N.L.R.B. v. Imperial-Eastman Corp.,322 F. 2d 679 (C.A. 7), quotingfromIndianaMetal Products Corporation v.N.L.R.B.,202 F. 2d 613, 620 (C.A. 7).111oThough Respondent points to receipt by Brady and Cruze of the semimonthly salesreport on March 25 as justification for the timing and the urgency of its action, thatcircumstance was of scantsignificancein the light of undisputed evidence that the homeoffices receivedda41yreports of sales which were available to the officers.Of infinitelygreater significance, bearing on timing and motivation, was the fact that on March 22Respondent received through Casteel full knowledge of the union activities and of theidentity of the leaders."ThoughN.L.R.B. v. Exchange Parts Company,304 F. 2d 368 (C.A. 5), denying en-forcement to 131 NLRB 806,is inconflictwith those cases, the Board has declined tofollow the holding of the Fifth Circuit, and the case is now before the Supreme Court onwrit of certiorari granted on May 27, 1963 [375 U.S. 405]. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is not to hold, of course,that an employer is foreclosed from announcing orgranting economic benefits during a union'sorganizational campaign."What isunlawful under theAct is theemployer's granting or announcing such benefitsfor the purposeof causing the employees to accept or reject a representativefor collective bargaining."Hudson Hosiery Company,72 NLRB 1434, 1437. AsI have found,the entire circumstances here plainly established Respondent's unlaw-ful purpose.I therefore conclude and find that by discharging Petti and Daniel on March 28,Respondent discriminated to discourage membership in the union and that bygranting wage increases by its lettersofMarch 27,Respondent interfered with,restrained,and coerced its employees in the exercise of their Section 7 rights.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction which is conventionally ordered in such cases, as provided in the Recom-mended Order below, which I find necessary to remedy and to remove the effectsof the unfair labor practices and to effectuate the policies of the Act.For reasonswhich are stated inConsolidated Industries, Inc.,108NLRB 60, 61, and casesthere cited, I shall recommend a broad cease-and-desist order.Upon the basis of the foregoing findings, of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By, interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed by Section 7 of the Act, Respondent engaged in unfair laborpractices proscribed by Section 8(a) (1) of the Act.2.By discharging Lois Petti and Shelby Daniel, and by thereafter failing toreinstate them,Respondent engaged in discrimination to discourage membershipin the union, thereby engaging in unfair labor practices proscribed by Section8 (a) (3) and(1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law ,and the entire record,and pursuant to Section 10(c) of the Act, I hereby recommend that the Respondent,Tele-Trip Company, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogatingcoercivelyemployees concerning their union activities and/orsympathies and the union activities and/or sympathies of other employees.(b) Informing employees that the names of those leading the organizational ac-tivities are being reported to Respondent's executive officers.(c)Warning employees that wages will be lowered, privileges taken away, andworking conditions changed if the employees were to have a union.(d) Discouraging membership in Insurance Workers International Union, AFL-CIO, or any other labor organization of its employees, by discharging or failingto reinstate them, or in any other manner discriminating in regard to hire or tenureof employment, or any term or condition of employment.(e) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist said InsuranceWorkers International Union, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing, to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a)(3) of the Act.-2.Take the following affirmative action:(a)Offer to Lois Petti and Shelby Daniel immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniority orother rights and privileges, and make each of them whole for any loss of pay whichshe may have suffered by payment to her of a sum of money equal to that whichshe would normally have earned from the date of the discrimination against her, TELE-TRIPCOMPANY, INC.287as herein found, to the date of the offer of reinstatement,less her net earnings duringsaid period(Crossett Lumber Company,Inc.,8NLRB440), said b^ackpay to becomputed on a quarterly basis in the manner establishedby the Board in F.W. Wool-worthCompany,90 NLRB 289,together with interest thereon at the rate of 6 per-cent per annum,Isis Plumbing & HeatingCo.,138 NLRB 716.-(b) Preserve and, upon request, makeavailable to theBoard or its agents, forexamination and copying,all payrollrecords, socialsecuritypayment records, time-cards, personnel records and reports,and all other records necessary to analyze theamountsof backpaydue under this RecommendedOrder. -(c)Post in its home offices and in its offices at WashingtonNational Airport,copies ofthe attachednotice marked"Appendix A." 12 Copies of saidnotice, to befurnishedby theRegionalDirectorfor the Fifth Region,shall,after being signedby Respondent's representative;be posted by Respondent immediately upon receiptthereof, and be maintainedby itfor 60 consecutivedays thereafter, in conspicuousplaces, including all places at Washington NationalAirport, atDulles InternationalAirport,and at the city terminal at 12th and K Streets,NW., Washington, D.C.,where notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered,defaced,or coveredby any othermaterial.(d) Notify theRegional Director for the Fifth Region,in writing,within 20 daysfrom the date of the receipt of this Decision,what steps Respondent has taken tocomplyherewith.1312 In the event that this Recommended Order be adopted by the Board,the words "ADecision and Order" shall be substituted for the words"The Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order" shallbe substituted for the words"A Decisionand Order."13 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,In writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder,of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify you that:WE WILLNOT discourage membership in Insurance Workers InternationalUnion,AFL-CIO, or any otherlabor organization, by discharging or failing toreinstate employees,or in any other manner discriminate in regard to their hireor tenure of employment or any term or condition of employment.WE WILLNOT interrogate coercively our employees regarding their unionactivities and/or sympathies or the union activities land/or sympathies of otheremployees.WE WILL NOT informemployees that the names of the leaders in the organi-zational activities are being reported to our executive officers.WE WILLNOT warn employees that wages will be lowered,privileges takenaway,or working conditions changed if the employees were to have a union.WE WILLNOT in any other manner interferewith,restrain,or coerce Ouremployees in the exercise of their right to self-organization,to form,join, orassist said InsuranceWorkers International Union,AFL-CIO,or any otherlabor organization,to bargain collectively through representatives of their ownchoosing,to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or torefrain fromany or all suchactivities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment asauthorizedby Section8(a)(3) ofthe Act.WE WILLoffer to Lois Petti and Shelby Daniel immediate and full reinstate-ment to their former or substantially.equivalent-.positions,withoutprejudiceto their seniority or other rights and privileges, and make eachof them wholein the manner provided in the Trial Examiner'sDecisionforanyloss of paythey may have suffered as a result of our discrimination against them.744-670-65-vol. 146-20 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become,remain,or to refrain from becoming orremaining members of the above-named or any other labor organization.TELE-TRIP COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,707 North Calvert Street,Baltimore,Maryland,Telephone No. 752-8460,Extension 2100, if they have any question concerning this notice or compliance withits provisions.Cuyahoga,Lake Geauga and Ashtabula Counties CarpentersDistrict Council United Brotherhood of Carpenters and Join-ers of America,AFL-CIO;Local 11,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO; Local 182,United Brotherhood of Carpenters and Joiners of America,AFL-CIO ;Local 105, United Brotherhood of Carpenters andJoiners of America,AFL-CIO;Local 404, United Brotherhoodof Carpenters and Joiners of America,AFL-CIOandBertiCompany.Case No. 8-CC-162.March, 6, 1964SUPPLEMENTAL DECISION AND ORDEROn July 29, 1963, the Board issued a Decision and Order i in theabove-entitled proceeding finding,inter alia,that all of the above-named Respondents were responsible for engaging in unfair laborpractices within the meaning of Section 8(b) (4) (i) and and (ii) (B)of the Act.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board having reviewed the rulings of the Trial Examiner madeat the hearing, and having reconsidered the record as a whole, is nowof the opinion that the evidence adduced at the hearing fails to es-tablish that the above-named Locals 11, 182, 105, and 404 were con-stituent members of Respondent District Council and, further, failsto establish that they were otherwise responsible for engaging in anyunfair labor practices.Therefore, we shall delete from the Orderin this case all reference to Locals 11, 182, 105, and 404.2 Accordingly,1143 NLRB 872.2Member Brown did not participate in the original Decision and Order in this case, andhis present participation is limited to the modification herein.146 NLRB No. 31.